DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued drawing objections are hereby withdrawn in view of amended FIGS. 7, 8, 16B, 16C submitted on November 30, 2020.

 	The Applicant’s arguments with respect to claims #7, 8, 11-18, 20, and 21 in the reply filed on November 30, 2020 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #7, 8, 11-18, 20, and 21 are allowed.

 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the substrate layer is provided with an air gap formed at a center area, the air gap being formed between the substrate layer and the encapsulation film” (claims 7 and 21); “wherein the protective film further includes a second adhesive layer formed at a center area of the substrate layer” (claim 11).
See Eom, col. 10 ll. 2-10.  Therefore, Eom teaches away from any combination with a secondary reference that teaches an air gap formed in this region, or a second adhesive area formed in this region.
No other prior art references were found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829